November 02, 2007


Ms. Sandra D. Hachem
Harris County Sr. Assistant Attorney
2525 Murworth, Suite 300
Houston, TX 77054
Mr. William B. Connolly
William B. Connolly & Associates
2930 Revere, Suite 300
Houston, TX 77098

RE:   Case Number:  07-0511
      Court of Appeals Number:  14-04-01031-CV
      Trial Court Number:  2003-08998J

Style:      IN THE INTEREST OF J.A.J., A CHILD

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas D.          |
|   |Montgomery             |
|   |Mr. William M.         |
|   |Thursland              |
|   |Mr. Charles Bacarisse  |
|   |Mr. Ed Wells           |